DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. The applicant argues on pp. 6 of the response that Hale does not qualify as prior art under 35 U.S.C 103(a) because it is subject to common assignment to Alexza Pharmaceuticals and therefore does not qualify as prior art under 102(e), (f), and (g). However, Hale was published in 2004 whereas the effective filing date of the invention is 08/26/2010, therefore the prior art qualifies under 102(a) and 102(b) and is therefore applicable prior art. For these reasons the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al (US 2004/0234916 A1) in view of Carter (US 2003/0145924 A1) and further in view of Fogle (US 5,845,578).
With respect to claim 1 Hale discloses a drug supply unit [reference character 100 in Figs. 6A-6C] comprising: a drug layer capable of vaporization [reference character 110 in Fig. 6C] upon being heated to a select temperature coated on the exterior surface of the substrate [see paragraph 0139]. Hale further discloses a power supply [implicitly coupled to 214 and 126 in Figs. 6A-6C] selectively coupled to first and second electrodes [reference characters 214 and 216].  Hale discloses that the initiator [reference character 120 in Fig. 6B] ignites a second initiator [reference character 122 in Fig. 6B] which then ignites a solid fuel [paragraph 0143]. 
Hale does not disclose a solid fuel layer comprising a metal reducing agent, a metal containing oxidizing agent and an inorganic binder.
Carter discloses a thermitic mixture which is composed of powdered metal and metal oxide, a thermally decomposable heat transfer agent, and a binder [paragraphs 0012-0016]. Carter further discloses that the novel composition provides higher rates of heat transfer to the object to be heated than does typical thermite compositions [paragraph 0009 of Carter].
It would have been obvious to one of ordinary skill in the art the time of the invention to modify the initiator 120 taught by Hale by using the fuel taught by Carter because the fuel composition taught by Carter provides higher rates of heat transfer to the heated surface (in this case the second initiator taught by Hale) compared to typical thermitic composition [paragraph 0009 of Carter].
Additionally, Hale does not disclose that the solid fuel layer has a solid fuel surface spaced from the interior surface of the substrate; a first electrode coupled to the substrate; a second electrode coupled to the solid fuel surface.
Fogle discloses an airbag initiator which includes a pair of electrically conductive substrates [reference character 142, and 144 in Fig. 4 and column 5 line 11] between which is sandwiched a solid fuel [reference character 148 in Fig. 4] having a solid fuel surface that is spaced apart from the substrate [see annotated Fig. 4, below] that heats in response to an applied electric charge [reference character 180 in Fig. 4 and column 5 line 42]. Fogle further discloses that a first electrode is coupled to one substrate [reference character 162 in Fig. 4 and column 5 line 32] and a second electrode [reference character 164 in Fig. 4 and column 5 line 39] is coupled to the second substrate and by virtue to the solid fuel surface.

                   


    PNG
    media_image1.png
    251
    765
    media_image1.png
    Greyscale

With respect to claim 2 the combination of Hale, Carter, and Fogle disclose the apparatus of claim 1 (see rejection above).
Hale, Carter, or Fogle discloses that the electrically conductive substrate is a steel foil.
In the same field of pyrotechnic inititators it would have been obvious to one skilled in the art at the time of the invention to modify the heating unit taught by the combination of Hale, Carter, and Fogle by forming the electrode from steel foil, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since only a conductive metal material is required, the designation of a specific material does nothing to enhance the patentability of a design.
With respect to claim 3 the combination of Hale, Carter, and Fogle disclose the apparatus of claim 1 (see rejection above). 
Carter further discloses that the reducing agent may be zirconium [paragraph 0012].
It would have been obvious to one of ordinary skill in the art the time of the invention to modify the initiator 120 taught by Hale by using the fuel taught by Carter because the fuel composition taught by Carter provides higher 
With respect to claim 4 the combination of Hale, Carter, and Fogle disclose the apparatus of claim 1 (see rejection above). 
Carter further discloses that the reducing agent may be MoO3 [paragraph 0012].
It would have been obvious to one of ordinary skill in the art the time of the invention to modify the initiator 120 taught by Hale by using the fuel taught by Carter because the fuel composition taught by Carter provides higher rates of heat transfer to the heated surface (in this case the second initiator taught by Hale) compared to typical thermitic composition [paragraph 0009 of Carter]. 
With respect to claim 5 the combination of Hale, Carter, and Fogle disclose the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by Hale) do not teach that binder is selected from at least one of the following: nitrocellulose, polyvinyl alcohol, diatomaceous earth, glass beads, colloidal silica, and a clay gelling agent. 
Hale discloses a thermitic composition which includes a binder composed of Laponite [paragraphs 0044-0050] which is a silicate based binder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermitic composition taught by the combination of Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by Hale) by using Laponite as the binding agent as taught by Hale in order to impart a thixotropic quality to the mixture enabling easier processing into a thin layer.
With respect to claim 6 the combination of Hale, Carter, and Fogle disclose the heating unit of claim 1 (see rejection above).
Carter further discloses that the solid fuel layer comprises by weight 10-90% zirconium, 10-90% metal containing oxidizing agent, and 1-15% binder. Specifically, 35-55% metal oxide, 5-20% fuel, and 0-2% binder, the balance being the heat transfer agent.
It would have been obvious to one of ordinary skill in the art the time of the invention to modify the initiator 120 taught by Hale by using the fuel taught by Carter because the fuel composition taught by Carter provides higher 
With respect to claim 7 the combination of Hale, Carter, and Fogle disclose the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle do not disclose a fuel composition that is 4-70% zirconium, 10-40% metal oxidizing agent and 3-10% binder. 
Hale discloses a fuel composition that is 50-65% zirconium, 0-50% metal oxide containing fuel, and the balance being binder [paragraph 0057 Table 1C Fuel #18].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermitic composition taught by the combination of Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by Hale) by providing the fuel mixture taught by Hale in order to increase the amount of fuel present in the mixture, thereby increasing the amount of heat released. 
With respect to claim 8 the combination of Hale, Carter, and Fogle discloses the apparatus of claim 1 (see rejection above). Fogle further discloses a second metal substrate [reference character 146 in Fig. 4 and column 5 line 19] contacting the solid fuel surface and electrically insulated from the metal substrate, the second electrode [reference character 164 in Fig. 4 and column 5 line 39] being connected to the second metal substrate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the initiator taught by Hale by using flat conductive electrodes on the substrate side and the solid fuel surface side of the fuel layer as taught by Fogle in order to uniformly apply the ignition current over the entire area of the fuel layer. Note that Carter does not disclose a structure for igniting the thermitic material.
With respect to claim 10 the combination of Hale, Carter, and Fogle disclose the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by Hale) do not disclose that the solid fuel layer has a thickness of 20-49microns.
Hale discloses a thermitic composition which includes a binder which may be disposed on a substrate in a thin layer of between 0.001 and .030 inches [paragraph 0053] (note that 0.001 inches is 25.4 microns).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heating unit taught by the combination of Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by 
With respect to claim 11 the combination of Hale, Carter, and Fogle disclose the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by Hale) do not disclose that the solid fuel layer has a thickness of greater than 20 microns.
Hale discloses a thermitic composition which includes a binder which may be disposed on a substrate in a thin layer of between 0.001 and .030 inches [paragraph 0053] (note that 0.001 inches is 25.4 microns).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heating unit taught by the combination of Hale, Carter, and Fogle (as applied to claim 1, with regards to the initiator taught by Hale) by forming the fuel layer in a thickness of between .001-.030 inches as taught by Hale in order to provide a thin low profile layer of thermitic material in order to decrease the form factor of the device.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al (US 2004/0234916 A1) in view of Carter (US 2003/0145924 A1) and further in view of Fogle (US 5,845,578) as applied to claim 1 above, and further in view of Bickes et. al (R.W. Bickes, M. C. Grubelich. "SCB ignition of pyrotechnics, thermites, and intermetallics". Explosive Components Department, Sandia National Laboratories. Aug. 20, 1996).
With respect to claim 13 the combination of Hale, Carter, and Fogle teach the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle do not teach that the voltage is greater than 3V.
Bickes teaches that thermite compositions may be ignited with firing voltages greater than 3V (see Table II).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hale, Carter, and Fogle to use an ignition voltage of greater than 3V as taught by Bickes since such voltages are required to ignite the thermitic compositions taught by the combination of Hale, Carter, and Fogle.
With respect to claim 14 the combination of Hale, Carter, and Fogle teach the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle do not teach that the voltage is between 3-50V.
Bickes teaches that thermite compositions may be ignited with firing voltages greater than 3V (see Table II).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hale, Carter, and Fogle to use an ignition voltage of greater than 3V as taught by Bickes since such voltages are required to ignite the thermitic compositions taught by the combination of Hale, Carter, and Fogle.
With respect to claim 15 the combination of Hale, Carter, and Fogle teach the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle do not teach that the activation energy is less than 25mJ.
Bickes teaches that thermite compositions may be ignited with input energies of as low as 3mJ (see Table II).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hale, Carter, and Fogle to use a minimum input energy of 3mJ as taught by Bickes since such energies are required to ignite the thermitic compositions taught by the combination of Hale, Carter, and Fogle.
With respect to claim 16 the combination of Hale, Carter, and Fogle teach the heating unit of claim 1 (see rejection above).
Hale, Carter, and Fogle do not teach that the activation energy of between 0.10mH -11.5mJ is required.
Bickes teaches that thermite compositions may be ignited with input energies of as low as 3mJ (see Table II).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hale, Carter, and Fogle to use a minimum input energy of 3mJ as taught by Bickes since such energies are required to ignite the thermitic compositions taught by the combination of Hale, Carter, and Fogle.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hale et al (US 2004/0234916 A1) in view of Carter (US 2003/0145924 A1) and further in view of Fogle (US 5,845,578) as applied to claim 1 above, and further in view of Currano et. al (US 8,425,704 B2).
With respect to claim 9 the combination of Hale, Carter, and Fogle disclose the apparatus of claim 1 (see rejection above).
Hale, Carter, and Fogle do not disclose a plurality of spaced solid fuel layers coated on the surface of the substrate, the second electrode being configured for selectively coupling to a select solid fuel layer.
Currano discloses a silicon based explosive device with an electrode substrate [reference character 152 in Fig. 8 and column 7 line 42] with spaced apart solid fuel layers [reference characters 154-156 in Fig. 8 and column 7 lines 45-46] coated on the surface of the substrate with a second electrode [reference characters 162, 164, 166, and 168 in Fig. 8 and column 7 lines 46-47] being configured for selectively coupling to a select fuel layer. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus taught by the combination of Hale, Carter, and Fogle by including the multiple fuel layers on a single substrate as taught by Currano in order to offer multiple targeted reactions from a single device [column 7 lines 37-39].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,786,635. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application requires all the limitations of claim 1 of the subject application and the combination of claims 1 and 12 of the subject application.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762